United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (MARK ONE) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 1ST FINANCIAL SERVICES CORPORATION (Exact name of the registrant as specified in its charter) NORTH CAROLINA 000-53264 26-0207901 (State or other Jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 101 Jack Street Hendersonville, North Carolina 28792 (Address of Principal Executive Office) (828) 697-3100 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 of 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO þ Common Stock, $5 par value 5,204,385 shares outstanding as of May 1, 2013 1st Financial Services Corporation Index Page Number Part I.FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6-36 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 37-59 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60 Item 4. Controls and Procedures 60 Part II. OTHER INFORMATION Item 1. Legal Proceedings 61 Item 1A. Risk Factors 61 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 61 Signatures 62 PART I – FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 1st Financial Services Corporation Consolidated Balance Sheets March 31, 2013 (Unaudited) and December 31, 2012 (dollars in thousands, except share and per share data) March 31 December 31 Assets Cash and noninterest-bearing bank deposits $ $ Due from Federal Reserve Bank Interest-bearing deposits with banks Total cash and cash equivalents Investment securities available for sale Investment securities held to maturity (fair value of $1,250 at March 31, 2013 and December 31, 2012) Restricted equity securities Loans held for sale Portfolio loans Allowance for loan losses ) ) Net portfolio loans Bank-owned life insurance Property and equipment, net Accrued interest receivable Foreclosed real estate Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Demand deposits $ $ NOW accounts Savings deposits Money market accounts Time deposits under $100 Time deposits of $100 and greater Total deposits Federal funds purchased and securities sold under agreements to repurchase Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value. 10,000,000 shares authorized; 16,369 shares issued and outstanding Common stock, $5.00 par value. 35,000,000 shares authorized; 5,204,385 shares issued and outstanding at March 31, 2013 and December 31, 2012 Common stock warrant Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements 1 1st Financial Services Corporation Consolidated Statements of Operations Three Months Ended March 31, 2013 and 2012 (Unaudited) Three Months Ended March 31 (dollars in thousands, except per share data) Interest income Loans and fees on loans $ $ Investment securities Due from Federal Reserve Bank 16 14 Interest-earning deposits with banks 4 15 Total interest income Interest expense Deposits Federal funds purchased and securities sold under agreements to repurchase - 1 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts Mortgage services revenue Other service charges and fees Increase in cash surrender value of life insurance 87 99 Gains on sales of investment securities, net 44 USDA/SBA loan sale and servicing revenue 2 Other income 92 57 Total noninterest income Noninterest expense Salaries and employee benefits Occupancy Equipment Advertising 50 49 Data processing and telecommunications Deposit insurance premiums Professional fees 90 92 Printing and supplies 25 28 Foreclosed assets Dues and subscriptions 30 34 Postage 40 52 Loan related expense 95 Corporate insurance 48 Other Total noninterest expense Income before income taxes Income tax expense - - Net income Accretion of preferred stock to redemption value 50 50 Dividends on preferred stock Net income available to common stockholders $ $ Basic net income per common share $ $ Diluted net income per common share $ $ Basic weighted-average common shares outstanding Diluted weighted-average common shares outstanding See accompying notes to consolidated financial statements 2 1st Financial Services Corporation Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2013 and 2012 Three Months Ended March 31 (dollars in thousands) Net income $ $ Other comprehensive loss, before tax Investment securities available for sale Change in net unrealized gains during the period ) ) Reclassification adjustment for gains on salesincluded in net income ) ) Other comprehensive loss, before tax ) ) Benefit for income taxes related to items of other comprehensive loss ) ) Other comprehensive loss, net of tax ) ) Comprehensive income $
